Citation Nr: 0632203	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  99-03 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel



INTRODUCTION

The veteran had active service from October 1964 to October 
1968 and service in the Army National Guard from January to 
November 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, in which the RO essentially 
reopened and denied the veteran's claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
In June 1998, the veteran notified VA that he had moved to 
the jurisdiction of the Oakland, California, RO and his claim 
was transferred to that RO.  The veteran perfected a timely 
appeal of the April 1998 decision in February 1999 and 
requested a Travel Board hearing in March 1999.  However, the 
veteran did not report to the Travel Board hearing to have 
been held at the Oakland RO in April 2003.  

In an October 2003 decision, the Board noted that, although 
the RO had reviewed the veteran's PTSD claim on a de novo 
basis in April 1998, in fact, the appellate issue was whether 
new and material evidence had been submitted sufficient to 
reopen a previously denied claim of entitlement to service 
connection for PTSD.  The Board reopened the previously 
denied claim and remanded it to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  Following the 
completion of additional development, the AMC/RO returned the 
claims file to the Board in September 2006.


FINDINGS OF FACT

1.  There is no adequately documented in-service stressor to 
support a diagnosis of PTSD.

2.  The veteran does not meet the criteria for a diagnosis of 
PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, of what specific 
evidence he is to provide, and of what evidence VA will 
attempt to obtain.  VA thirdly has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.  A fourth requirement is 
to request to the claimant to provide VA with all relevant 
evidence and argument pertinent to the claim at issue.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).

In this case, VA has met these duties with regard to the 
matter decided in this decision.  There is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in March 2006 
fulfills the provisions of 38 U.S.C.A. § 5103(a).  The claim 
was readjudicated in the May 2006 supplemental statement of 
the case.  The March 2006 letter provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the claims for the disability on appeal.  
In any event, since the preponderance of the evidence is 
against the appellant's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA did not provide notice prior to the original AOJ 
decision, the content of the notices provided to the 
appellant since the April 1998 rating decision fully complied 
with the requirements of that statute.  The veteran has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, to include the opportunity to 
present pertinent evidence.  He notified VA in June 2006 that 
he had no further information or evidence to submit.  Thus, 
any error in the timing of the notice was harmless. The 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no indication that 
any VA error in notifying the appellant has reasonably 
affected the fairness of this adjudication.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

As to the duty to assist, VA has secured all available 
pertinent evidence and conducted all appropriate development. 
 In this regard, the veteran reported that he received 
treatment at a Vet Center in Reno, Nevada, and receipt of 
these records by VA prompted the Board's October 2003 
decision to reopen and remand the claim for additional 
development.  The veteran also filed and/or VA obtained the 
veteran's service medical records and service personnel 
records as well as his post-service records from VA Medical 
Centers (VAMCs) in West Los Angeles and Palo Alto, 
California, Mountain Home, Tennessee, Providence, Rhode 
Island, and Denver, Colorado, and from L.L., LCSW.  The 
record includes the veteran's Social Security Administration 
(SSA) records and treatment records from his Army National 
Guard service.  It also includes an April 2006 VA psychiatric 
examination, which was comprehensive and provided a medical 
opinion as to the origins of his claimed disorder.  Finally, 
the claims file includes a response from the Joint Services 
Records Research Center (JSRRC) (formerly CURR) concerning 
the veteran's alleged in-service stressors.

The Board also finds that the October 2003 remand 
instructions have been complied with to the extent possible.  
Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance).  
In this regard, the Board acknowledges that, in the October 
2003 remand, the AMC/RO was instructed to schedule the 
veteran for a psychiatric examination before a board of two 
psychiatrists and the VA psychiatric examination in April 
2006 was conducted before one psychiatrist.  However, as will 
be shown below, the preponderance of the evidence does not 
support the veteran's claim of entitlement to service 
connection for PTSD because none of his alleged in-service 
stressors could be verified.  Further, even in the absence of 
a verifiable in-service stressor, the VA examiner concluded 
in April 2006 that the veteran did not meet any of the 
criteria for diagnosing PTSD.  Because the veteran's alleged 
in-service stressors could not be verified, and because VA 
conducted substantial additional development in an attempt to 
assist the veteran in establishing his claim, further remand 
is not required.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply). 

The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim. Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case. There has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  To the extent that VA has failed to 
fulfill any duty to notify and assist the appellant, that 
error is harmless since there is no evidence the error 
reasonably affects the fairness of the adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Factual Background

A review of the veteran's service medical records shows that, 
on enlistment examination in August 1964, he reported that he 
was "in good health."  He denied any frequent or terrifying 
nightmares, depression or excess worry, or nervous trouble of 
any sort.  Physical examination showed that he was normal 
psychiatrically.  

In April 1966, the veteran was admitted to sick call on board 
U.S.S. DAVIS after becoming intoxicated and attempting 
suicide.  He later became belligerent and struck a companion.  
When interviewed at sick call, he was fairly alert and said 
that he didn't remember anything.  He provided a medical 
history of aborted suicide attempts and a questionable 
history of narcotic addiction prior to service.  The veteran 
manifested no significant personal or social difficulties, 
maintained adequate conduct, and never attempted suicide 
while sober.  The diagnosis was personality disorder due to 
immaturity.

A clinical psychiatry record dated in December 1967 showed 
that the veteran had been referred for repeated episodes of 
uncontrolled drinking on liberty and subsequent disciplinary 
problems.  The provisional diagnosis was questionable 
environmental adjustment reaction.  He reported that "he was 
particularly tense and upset around a recent Mediterranean 
cruise."  He stated that he married 10 months earlier, his 
wife was pregnant, "and this is part of the pressure he felt 
on the Mediterranean cruise."  The veteran's medical history 
contained several neuropathic traits of childhood, including 
running away from home, nightmares, sleepwalking, trouble 
sleeping, and getting headaches when he was angry.  Mental 
status examination revealed a mild mannered, cooperative 
young man who was oriented to time, place, and person.  There 
was no evidence of psychosis.  He had no hallucinations, 
delusions, bizarre or autistic thoughts, or paranoid 
thinking.  Recent and past memory was good with the exception 
of some details about his recent drinking episodes.  Speech 
was logical and coherent.  Judgment "was colored by 
immaturity."  Intelligence was average.  Affect was 
appropriate.  There was no sign of significant depression.  
The examiner's impression was passive-aggressive personality 
disorder, with a note that the veteran "has a duly diagnosed 
character and behavior disorder which does not require and 
will not benefit from psychiatric hospitalization."

The veteran's separation physical examination in October 1968 
showed that he was normal psychiatrically.

The veteran's DD-214 shows that his military occupational 
specialty (MOS) during service was a general clerk.  He was 
awarded the Vietnam Service Medal with two bronze stars for 
participation in two different campaigns.  He was awarded the 
Armed Forces Expeditionary Medal for service on U.S.S. DAVIS 
between June 14, 1965, and August 6, 1965.  He also was given 
non-judicial punishment in April 1966 for drunk and 
disorderly conduct and for assault.

A review of the veteran's medical records from his Army 
National Guard service shows that he was normal 
psychiatrically on enlistment in November 1984.  He denied 
any history of depression, excessive worry, or nervous 
trouble.  He was not treated for any psychiatric problems 
during his Army National Guard service.  A copy of his 
discharge examination from the Army National Guard was not 
available for review.  A review of the veteran's Army 
National Guard personnel file indicates that he was 
discharged for misconduct in November 1985.

The veteran filed his most recent service connection claim 
for PTSD in October 1997.  He stated that he was being 
treated for PTSD at VAMC Providence.

A review of treatment records from the Vet Center in Reno, 
Nevada, shows that the veteran reported in March 1985 that he 
served in combat in Vietnam on a river but was not injured or 
wounded.  He stated that he was not treated during service 
for medical or psychiatric problems.  He complained of 
depression, anger, anxiety, trouble sleeping, avoidance, 
suicidal ideation, flashbacks, and daily thoughts of his 
Vietnam experiences.  A July 1985 letter from the Vet Center 
stated that the veteran was eligible for treatment in the 
PTSD Unit at VAMC Palo Alto, California.  A Vet Center 
counselor stated in another July 1985 letter that he had been 
working with the veteran as an outpatient since March 1985 
and, in his opinion, the veteran had PTSD exacerbated by 
substance abuse.  It was noted in January 1986 that he was 
"manipulating to avoid the consequences of his behavior" 
and he was diagnosed as passive aggressive in February 1986.

The veteran was hospitalized at VAMC Palo Alto, California, 
in December 1985, following an attempted stabbing of another 
person while intoxicated.  On admission, the veteran's 
complaints included "anger at the government, especially the 
VA for inadequate compensation, [and] anger at the 
Vietnamese."  He claimed exposure to enemy fire while on a 
U.S. Navy ship in Vietnam.  He reported having "unhappy 
thoughts" about Vietnam.  Mental status examination revealed 
no perceptual distortion, adequate memory, intact judgment, 
and he denied violent ideas.  There was no Axis I diagnosis.

A review of the veteran's SSA records shows that, in August 
1987, the veteran was admitted to Denver General Hospital 
after attempting to commit suicide by a self-inflicted 
gunshot wound to the head.  Although he was in a coma for a 
few days, the veteran survived and was transferred to a 
rehabilitation facility for treatment.  The veteran was again 
admitted to Denver General Hospital in November 1987 for a 
72-hour mental health hold, complaining of suicidal ideation.  
At that time, it was noted that the veteran had post-
traumatic stress syndrome by history and organic brain 
syndrome secondary to the gunshot wound and chronic alcohol 
abuse.  He admitted to frequently feeling suicidal and 
complained of frequent flashbacks and nightmares about his 
service in Vietnam.  Mental status examination showed no 
hallucination and appropriate judgment.  The discharge 
diagnoses included chronic suicidality and mixed personality 
disorder.  The veteran was admitted to Denver General 
Hospital in August 1988 and the diagnoses included organic 
brain syndrome, major depression, and post-traumatic stress 
syndrome.

The veteran was hospitalized at VAMC Mountain Home, 
Tennessee, in June 1991 at his request because "he feels 
that he is experiencing PTSD."  The veteran asked to be 
discharged in September 1991.  The discharge diagnoses 
included dysthymia.

A review of VA treatment records from VAMC Providence, which 
included records from the VA outpatient clinic in New 
Bedford, Massachusetts, indicates that the veteran received 
outpatient treatment in 1996 and 1997.  The impression in 
January 1996 was PTSD with severe childhood trauma, non-
compliance with medication.  In March 1996, the examiner 
noted that the veteran was a survivor of severe child abuse.  
The impression was unchanged.

On VA PTSD examination in January 1997, the veteran 
complained that he had PTSD but that VA "has not recognized 
it" and also complained of chronic and severe suicidal 
ideation.  His reported medical history included a serious 
suicide attempt in 1987 as a result of a gunshot wound.  He 
was receiving Social Security benefits.  He stated that he 
had "absolutely no memory of most of the experiences he had 
while he was in Vietnam."  He reported being involved in 
"shelling people from the shore or from the water."  
However, the examiner stated that, "I can find no specific 
things that resulted in a disorder from his experiences in 
Vietnam."  Mental status examination revealed rapid speech, 
no hallucinations or delusions, definite suicidal ideation 
and memory loss, orientation times three, absolutely no 
insight, and unimpaired judgment.  The diagnoses included 
recurrent severe major depression with suicidal ideation, 
organic personality disorder, and mixed personality disorder 
with narcissistic and paranoid features.  The examiner stated 
that a PTSD diagnosis was "impossible" because the veteran 
could not describe what he had experienced in Vietnam.

The veteran was hospitalized in June 1997 following 
complaints of suicidal and homicidal ideation.  He reported a 
history of suicide attempts and made general statements about 
being a sniper during service.  The examiner reported that 
the veteran appeared to be experiencing a mixed bipolar 
episode.  The veteran was delusional with chronic suicidal 
ideation and was alert and oriented times three.  The 
diagnosis was bipolar disorder, mixed episode.

The veteran's ex-wife, D.M.D., submitted a lay statement in 
October 1997 in which she stated that the veteran experienced 
nightmares, flashbacks to his service in Vietnam, and cold 
sweats during their marriage.  

On private outpatient treatment in April 1998, the veteran's 
complaints included chronic depression.  He and his sister 
reported that he had returned home from active service with 
"severe PTSD" symptoms including hypervigilance, 
flashbacks, and a violent temper.  Objective examination 
showed a rambling thought process, pressured speech, and an 
angry affect.  The nurse's impressions included PTSD and 
probable bipolar disorder with mixed features.  The veteran's 
Global Assessment of Functioning (GAF) score was 50, 
indicating serious symptoms.

A review of records provided by L.L., LCSW, shows that in 
April 1998, the veteran complained of "continuing traumatic 
memories of combat in Vietnam."  He also reported a 
traumatic head injury from a bullet wound in a suicide 
attempt.  He stated, "I shot myself to make the memories go 
away, now I have no short term memory but all the memories of 
Nam are still there."  He identified an in-service stressor 
as serving aboard U.S.S. DAVIS when it was dispatched to 
rescue U.S.S. LIBERTY after that ship was attacked in 1967.  
He also stated that he was billeted on a barge on the Perfume 
River in Vietnam and served as a sniper.  Mental status 
examination showed that psychotic symptoms were not obvious.  
The social worker stated that the veteran "remembers things 
about his military service but does not remember the events 
that caused him to receive two bronze stars while in 
Vietnam."  The diagnoses included PTSD.  The veteran's GAF 
score was 40, indicating some impairment.  The assessment was 
that the veteran showed clear signs of combat-related PTSD 
that was complicated by a traumatic brain injury which 
impaired his judgment and self-control.

On private outpatient treatment in June 1998, the veteran 
complained of severe trauma and depression due to extensive 
experiences of combat violence in Vietnam.  He reported that 
he had served extensively in Vietnam in combat "and 
consequently witnessed and participated in extensive amounts 
of violence which was severely traumatic to him."  He also 
reported serving in naval intelligence, being in a "hit 
squad" and earning two bronze stars for such service.  He 
stated that he had been in a coma for 2 years and then 
rehabilitation for 3 more years following his self-inflicted 
gunshot wound to the head.  He reported a history of PTSD 
symptoms.  Mental status examination revealed paranoid 
delusional ideation on an episodic basis, no hallucinations, 
frequent suicidal and assaultive ideation, and poor insight 
and judgment.  The diagnoses included moderate chronic PTSD.  
The veteran's GAF score was 44, indicating some impairment.

In July 1998, the veteran provided a stressor statement in 
which he stated that he had killed 59 people during active 
service as a sniper in Vietnam.  "I don't have a clear 
recollection of exact details of where and when I was on 
shore in country.  But I do remember carrying a Springfield 
A-3 with a sniper scope."  He said that his duties included 
"interdicting river pirates who would strip dead GIs of 
their belongings" and that he sank one boat of river pirates 
while in Vietnam.  He also said that he had seen "dead 
bodies and body parts floating in and out of the torpedo 
hole" in the side of U.S.S. LIBERTY when U.S.S. DAVIS had 
been dispatched to assist U.S.S. LIBERTY after it had been 
attacked.

In March 1999, the veteran stated that he had been treated 
during service for PTSD, but that this record had 
"disappeared over the years since my discharge."  

Responding to VA's request for records identified by the 
veteran, R.K., PhD, stated in April 1999 that he had no 
treatment records for the veteran.  He stated that any 
records would be with the Social Security Administration 
(SSA).

L.L., LCSW, noted in an April 1999 treatment report that the 
veteran "was often preoccupied with getting benefits he felt 
entitled to for his PTSD."  Mental status examination and 
diagnoses were unchanged from April 1998.  In a letter dated 
in May 1999, L.L. stated that he added PTSD as a "rule out" 
diagnosis in his most recent treatment report for the veteran 
because "[the veteran] may have PTSD."  He noted that 
reported changes to the veteran's personality following 
active service "support a claim of PTSD, if the primary 
criteria are met.  [The veteran] reports exposure to a number 
of traumatic experiences during his military career.  I have 
no way to confirm or deny such an account."  This social 
worker also stated that the veteran's "head injury also 
could account for these and other symptoms and this further 
complicates the assessment . . . I believe depression or PTSD 
could have led to this suicide attempt."

In April 2000, the veteran identified additional VA treatment 
records, but did not provide dates of treatment for PTSD.  
The VAMC in Palo Alto, California, notified the RO in July 
2000 that it had no additional treatment records for the 
veteran.  The VAMC in Denver, Colorado, notified the RO in 
May 2004 that it had no treatment records for the veteran.  
The VA Medical Center in Bedford, Massachusetts, notified the 
RO in May 2004 that it had no records that the veteran had 
been treated at that facility.

A review of the veteran's treatment records from the VAMC 
West Los Angeles, California, dated from January 1981 to July 
2000 shows no treatment for PTSD at this facility.  

The Joint Services Records Research Center (JSRRC) (formerly 
CURR) responded in April 2006 to VA's request for 
confirmation of the veteran's alleged in-service stressors.  
JSRRC stated that they were unable to confirm the type of 
weapon that the veteran carried during service or that he had 
killed 59 people.  JSRRC confirmed that U.S.S. LIBERTY had 
been attacked on June 8, 1967, off the coast of Sinai, 
killing 34 men and that it had arrived in Malta on June 14, 
1967, accompanied by U.S.S. DAVIS.

A review of the veteran's most recent VA psychiatric 
examination in April 2006 shows that the examiner reviewed 
the claims file in detail.  The veteran stated that "due to 
his brain damage he [cannot] remember anything."  He 
reported that he had been a communications yeoman on U.S.S. 
DAVIS and identified as a stressful event seeing body parts 
and "top secret documents" coming out of a hole in the side 
of U.S.S. LIBERTY after it was attacked.  He remembered being 
involved with ship-to-shore bombardments off the coast of 
Vietnam while on U.S.S. DAVIS and that he had been diagnosed 
with PTSD during service.  He reported experiencing 
nightmares but had no idea of their content because he could 
not remember them.  He also reported waking up frightened but 
had no idea how often this happened.  He experienced no 
intrusive thoughts or other re-experiencing symptoms.  He 
reported previous suicide attempts.  Mental status 
examination showed considerable hostility, resentment, and 
anger, but no clear impairment in thought processes.  He had 
no psychotic thinking, no delusions or hallucinations, and 
maintained intermittent eye contact.  He had suicidal 
ideation but denied any homicidal ideation.  He was oriented 
times three.  He had short- and long-term memory problems, no 
ritualistic or obsessive behavior, no panic attacks or 
impulse control problems, and his speech was fluent.  He 
reported significant problems with sleep onset and multiple 
nighttime awakenings.  The Axis I diagnosis was "no 
diagnosis."  The Axis II diagnosis was mixed personality 
disorder.  The examiner stated that, on the basis of this 
examination and review of the claims file, the veteran did 
not meet the criteria for any Axis I diagnosis.  The veteran 
also did not fulfill adequately re-experiencing, avoidance, 
and hyperarousal symptoms to meet a diagnosis of PTSD based 
on those issues or any other Axis I diagnosis.  


Analysis

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 and 
Supp. 2005); 38 C.F.R. § 3.303 (2006).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For PTSD claims, service connection requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
Parenthetically, the Board notes that VA changed the criteria 
set forth in 38 C.F.R. § 3.304(f) pertaining to service 
connection for PTSD.  The amendments became effective March 
7, 2002, and were codified as amended at 38 C.F.R. § 
3.304(f).  The March 2002 amendments pertain to PTSD claims 
resulting from personal assault, and they have not changed 
the applicable criteria in a way which could alter the 
outcome of the veteran's claim.

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  See 38 C.F.R. § 3.304(f) (2005).  Where, however, 
the VA determines that the veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay statements, by themselves, will be 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence corroborating the stressor.  See 
38 U.S.C.A. § 1154(b) (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.304(d), (f) (2006); Gaines v. West, 11 Vet. App. 353, 
357-58 (1998).  Such corroborating evidence cannot consist 
solely of after-the-fact medical evidence containing an 
opinion as to a causal relationship between PTSD and service.  
See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  

The veteran's DD-214 shows that he served as a general clerk 
during service.  Neither his DD-214 nor his service personnel 
records show that he was awarded any combat decorations or 
that he ever served in combat.  These records indicate that 
he was a communications yeoman during his active service in 
the Navy.  The Board acknowledges that the veteran served on 
U.S.S. DAVIS and may have been on board ship when it arrived 
in Malta in June 1967 along with U.S.S. LIBERTY.  The Board 
also acknowledges that the veteran was awarded the Vietnam 
Service Medal.  However, JSRRC was unable to confirm the 
details of his claimed in-service stressors of serving as a 
sniper in Vietnam and of seeing bodies floating in the water 
immediately after an attack on U.S.S. LIBERTY in June 1967.  
The credible evidence does not support that the veteran 
served in combat.  Given the veteran's lack of combat service 
and verifiable in-service stressors, any discussion in his 
post-service treatment records attempting to link PTSD to 
active service cannot corroborate the claimed stressor(s) 
upon which the diagnosis is based.

The medical evidence also demonstrates that the veteran does 
not have a diagnosis of PTSD based on a verified in-service 
stressor.  The veteran has been diagnosed with a variety of 
psychiatric conditions since his separation from service.  
However, the VA examiner noted in January 1997 that a 
diagnosis of PTSD was "impossible" because the veteran 
claimed that he could not remember any in-service stressors 
that might have contributed to his psychiatric problems.  The 
examiner concluded that there was no evidence of a 
psychiatric disorder based on the veteran's claimed Vietnam 
experiences.  The veteran also stated in January 1997 that he 
could not remember any traumatic experiences that had 
occurred while he was in Vietnam.  Although a social worker 
stated in April 1998 that the veteran remembered "things" 
about his military service that appeared to be combat-related 
and may have contributed to PTSD, the veteran had no obvious 
psychotic symptoms.  The diagnoses of PTSD in April and June 
1998 also do not conform to the diagnostic criteria in the 
DSM-IV because they are based entirely on the veteran's 
subjective, unverifiable and inaccurately reported history of 
alleged in-service stressors, giving these opinions little 
probative value.  See 38 C.F.R. 4.125(a) (2006).  In May 
1999, the social worker who had diagnosed the veteran with 
PTSD qualified his opinion that "depression or PTSD" may 
have contributed to the veteran's difficulties and stated 
that PTSD was a "rule out" diagnosis and that the veteran's 
reported medical history supported PTSD only if the primary 
criteria were met.  This social worker also stated that he 
had no way to confirm the veteran's account of his alleged 
in-service stressors, indicating that he did not review or 
have access to the veteran's claims file prior to determining 
that the veteran suffered from PTSD.  

The comprehensive VA psychiatric examination of the veteran 
in April 2006 conclusively determined that he did not meet 
any of the diagnostic criteria for PTSD and that his claimed 
in-service stressors could not be verified.  The VA 
psychiatrist reviewed the veteran's claims file, noting the 
veteran's claimed in-service stressors and that JSRRC had 
been unable to confirm his reports of dead bodies floating in 
the water around U.S.S. LIBERTY after that ship was attacked 
or that he was ever involved in direct combat in Vietnam, 
including as a sniper.  

The veteran has maintained that he experienced multiple in-
service stressors, and the Board does not dispute his 
sincerity.  However, since the veteran did not engage in 
combat with the enemy, and his since alleged in-service 
stressors could not be verified, his bare allegations of 
service stressors are insufficient to support his service 
connection claim for PTSD.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  In the absence of a verified in-service stressor and 
a diagnosis of PTSD based on a verified stressor, the veteran 
fails to satisfy critical elements of a service connection 
claim for PTSD and his claim must be denied.  See 38 C.F.R. 
§ 3.304(f); Cohen, 10 Vet. App. at 137.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


